DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed July 22, 2022 claims 7 through 9 and 13 have been amended. Claims 14 through 20 were previously withdrawn from consideration. Claims 1 through 3, 5 through 9 and 12 through 20 are currently pending.

Response to Arguments
Applicant's arguments filed July 22, 2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s arguments that Li does not teach or suggest any of the claimed ranges, section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).” As was discussed in the previous Office Action and again in this Office Action, the combined teaches of Li, Ando and Tonai render obvious the claimed ranges by either teaching ranges which overlap with the claimed ranges or teach that the parameters for these ranges were cause effective variables. Applicant has not provided any evidence or argument that the claimed ranges produced unexpected and superior results over the prior art.
As to applicant’s argument that Li does not teach a substrate comprising metal, as was discussed in the previous Office Action and again in this Office Action, the substrate of Li had formed thereon prior to applying the ink a copper conductive pattern and therefore the substrate comprised metal.
Applicant’s arguments concerning Ando are not persuasive because nowhere within Ando is there a teaching that the powder had to be consolidated under a static compressive load in the range of 15,000 to about 30,000 psi (this allegedly being taught in Paragraph 0043 of Ando) and that the powder had to be heated during consolidation. Though Ando teaches some examples wherein pressure and heat were applied during ultrasonic consolidation these are just preferred examples. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP section 2123.II. Furthermore, Ando teaches that the ultrasonic consolidation can be conducted at room temperatures and specifically teaches that low temperature processing was preferred (Pages 3-4 Paragraphs 0036-0043 and 0049-0050).
In response to applicant's argument that Tonai teaches that a number of different parameters in addition to ultrasonic power have to considered when conducting ultrasonic consolidation, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claim Rejections - 35 USC § 103








The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (U.S. Patent # 8,911,823) in view of Ando et al (U.S. Patent Publication No. 2010/0003158).
	In the case of claims 1, 5, 7 and 8, Li teaches a process for consolidating/sintering an ink to form a coating (Abstract) comprising providing/formulating an ink such as a copper ink, selectively applying the ink to a substrate by drop-printing the into gaps of a copper conductive pattern and baking/drying the sample/coated substrate. After baking the nanoparticles/particulates were consolidated by applying ultrasonic energy to form a dense/sintered coating on the substrate. (Column 4 Line 63 through Column 5 Line 22 and Column 5 Line 63 through Column 6 Line 20)
	Li further teaches that the consolidation/sintering was conducted at ambient/room temperature and low pressure (Column 1 Lines 44-52).
	Furthermore, Li teaches and embodiment wherein the substrate comprised metal in the form of copper conductive patterns produced by laser sintering and wherein the formed coating that bridged a gap/had a thickness of 40 microns (Column 5 Line 38 through Column 6 Line 7).
	Li does not specifically teach that the consolidation duration was less than 5 seconds or less than 2 seconds, the ultrasonic consolidation occurred at an amplitude of about 8 to about 100 microns, at a frequency of about 15 to 60 kHz and a static pressure of about 1 to about 80 psi. However, section 2144.05.II.A states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Furthermore, Ando teaches a process for ultrasonically consolidating powder metal including metal nanoparticles (Abstract, Page 1 Paragraphs 0008 and 0009). Ando teaches that ultrasonic frequency, amplitude and time were relevant process parameters during ultrasonic consolidation and teaches that typical values for these parameters included a frequency of 1 to 120 kHz, an amplitude of 1 to 100 microns and a duration of 0.01 to 10 seconds (Page 2 Paragraphs 0020-0021).
	Based on the teachings of Ando, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have conducted the ultrasonic consolidation of Li at a frequency in the range of 1 to 120 kHz, an amplitude of 1 to 100 microns for a duration of 0.01 to 10 seconds because these were typical process parameters in the art and therefore one of ordinary skill would have had a reasonable expectation of success in their use. Furthermore, the ranges of Li in view of Ando overlapped with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	As was discussed previously, Li taught applying static pressure during ultrasonic consolidation but neither Li nor Ando teach that the pressure was about 1 to about 80 psi. However, Ando teaches that pressure applied was relevant process parameter which should be less than the yield point of material being consolidated but sufficient enough to cause friction between the powder grains so that deformation occurs at the powder interfaces (Page 2 Paragraph 0022).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal pressure for the applied static pressure of Li in view of Ando through routine experimentation in order achieve sufficient friction between the powder/particle grains in order to cause deformation at the powder interfaces.
	As for claim 2, Li teaches that the application of the inks included analog print method such as flexo printing and gravure printing (Column 7 Lines 1-11)
	As for claim 3, Li teaches that the application of the inks included digital printing such as ink jet printing (Column 7 Lines 16-25).
	As for claim 6, Li teaches that ultrasonic consolidation also included the application of static compressive load and vibratory energy (Column 4 Line 63 through Column 5 Line 22 and Column 6 Lines 21-28).
	As for claim 12, Li teaches that a cap in the form of a bonding head was placed on the substrate prior to consolidation (Column 5 Lines 28-37).
	As for claim 13, Li teaches that the consolidation/sintering occurred during a metal welding press because a gap between copper patterns was bridged/joined during consolidation/sintering (Column 5 Line 63 through Column 6 Line 20).













Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al in view of Ando et al as applied to claim 1 above, and further in view of Tonai et al (U.S. Patent # 7,163,892).
	The teachings of Li in view of Ando as they apply to claim 1 have been discussed previously and are incorporated herein.
	Li does not teach that the ultrasonic consolidation occurred at a peak power of about 1 to about 10,000 watts. However, Li does teach that the application of ultrasonic waves caused the particles to local heat (Column 4 Line 63 through Column 5 Line 15).
	Tonai teaches a process for forming an integrated circuit by applying an ink/liquid comprising conductive particles along with ultrasonic waves which locally heated and consolidated the particles (Abstract and Column 10 Line 54 through Column 11 Line 2 and Column 11 Lines 25-34). Tonai teaches that typical power levels used for the ultrasonic waves to cause heating of the particles was in the range of 5 to 400 watts (Column 11 Lines 4-14).
	Based on the teachings of Tonai, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used a peak power level in the range of 5 to 400 watts for the process of Li in view of Ando during ultrasonic consolidation because this was a known power level in the art for causing conductive particles to heat up coating formation.

Conclusion
	Claims 1 through 3, 5 through 9, 12 and 13 have been rejected. Claims 14 through 20 are withdrawn. No claims were allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712